         Case 3:18-md-02843-VC Document 512 Filed 09/11/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 LAUREN PRICE, et al.,                              Case No. 18-md-02843-VC
                Plaintiffs,
                                                    ORDER RE MEMO OF PRO SE
         v.                                         PLAINTIFF FOR CLARIFICATION
 FACEBOOK, INC., et al.,
                Defendants.

       The Court is in receipt of a series of questions from pro se litigant Steven W. Wilson,

Case No. 20-cv-05567-VC at Dkt. No. 25, regarding the discovery process in In re Facebook,

Inc., Consumer Privacy User Profile Litigation, No. 3:18-md-02843-VC. As an initial matter,

lead counsel for the plaintiffs in the MDL litigation are instructed to contact Mr. Wilson within

14 days of this order to assist him with any questions. In the event that Court action is needed

following that conversation, the parties may request a status conference.

       IT IS SO ORDERED.

Dated: September 11, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
